UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6581



ROGER CARL BERRY,

                                              Plaintiff - Appellant,

          versus


JAMES HUNT; MRS. WILLIAMS; MS. CAMBELL; MS.
SMITH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-524-5-BR)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Carl Berry, Appellant Pro Se. Mary Mercer, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Carl Berry appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     Appellant’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).    The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                2